ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                 )
                                            )
Independent Marine Oil Services LLC         ) ASBCA No. 62603
                                            )
Under Contract Nos. SPE606-19-M-3028        )
                    SPE606-19-M-3029        )

APPEARANCES FOR THE APPELLANT:                 Steven J. Lewicky, Esq.
                                                Lewicky, O’Connor, Hunt & Meiser, LLC
                                                Fulton, MD

                                               James F. Sposato, Esq.
                                                Counsel

APPEARANCES FOR THE GOVERNMENT:                Daniel K. Poling, Esq.
                                                DLA Chief Trial Attorney
                                               Alex M. Mayfield, Esq.
                                               Matthew Vasquez, Esq.
                                               Howard Kaufer, Esq.
                                                Trial Attorneys
                                                DLA Energy
                                                Fort Belvoir, VA

                              ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board’s
docket with prejudice.

      Dated: April 6, 2021



                                             RICHARD SHACKLEFORD
                                             Administrative Judge
                                             Acting Chairman
                                             Armed Services Board
                                             of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62603, Appeal of Independent
Marine Oil Services LLC, rendered in conformance with the Board’s Charter.

      Dated: April 7, 2021




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2